Citation Nr: 1600409	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  10-00 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for breast cancer, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for rectal cancer, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a digestive disorder, to include as secondary to rectal cancer.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to treatment for cancer.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to treatment for cancer.

6.  Entitlement to an increased rating for anxiety disorder, evaluated as 30 percent disabling prior to September 10, 2012 and as 50 percent disabling from that date.

7.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970, with service in Vietnam.  He earned the Combat Infantry Badge and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference in October 2015.  A transcript of his hearing has been associated with the record.

The issues of entitlement to service connection for a digestive disorder and peripheral neuropathy of the upper and lower extremities, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his October 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of the appeal is requested with respect to the claim of entitlement to a higher evaluation for anxiety disorder.

2.  In a January 2011 rating decision, the RO denied service connection for breast cancer; the Veteran submitted a notice of disagreement in August 2011, and a statement of the case was issued in November 2011; the Veteran did not submit a substantive appeal.

3.  In a January 2011 rating decision, the RO denied service connection for rectal cancer; the Veteran did not appeal.

4.  The evidence received since the January 2011 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for breast cancer and rectal cancer, and raises a reasonable possibility of so substantiating the claims.

5.  Breast cancer and rectal cancer are related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The January 2011 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015). 

3.  New and material evidence has been received to reopen the claims of entitlement to service connection for breast cancer and rectal cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Breast cancer was incurred in service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  Rectal cancer was incurred in service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the claim of entitlement to a higher evaluation for anxiety disorder, and hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue, and it is dismissed.

Breast Cancer and Rectal Cancer

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Because the Board has determined that new and material evidence has been submitted to reopen the claims of entitlement to service connection for breast and rectal cancer, and that service connection is warranted, no further discussion of the VCAA is necessary at this time.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition to the general principles governing claims for direct service connection, pertinent VA law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In this case, the record supports the Veteran's service in Vietnam.  

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.   Notably, neither breast nor rectal cancer is listed at 38 C.F.R. § 3.309(e); however, the provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, service connection was originally denied for breast and rectal cancer in a January 2011 rating decision.  The RO noted that exposure to herbicides was conceded, but that concluded that there was no sufficient evidence of a relationship between the claimed cancers and herbicide exposure.  

At the time of the January 2011 rating decision, the record contained the Veteran's service treatment records, which do not show a diagnosis of the claimed cancers.  

The record also contained post-service medical records showing diagnoses of and treatment for breast and rectal cancer.  An October 2010 statement by T.L., MD, notes the Veteran's report of heavy exposure to Agent Orange during service.  He noted that there was little literature regarding the incidence of breast cancer in males in people exposed to dioxin, but that one article did follow a large population and noted an increased risk in the exposed population.  He stated that in the Veteran's case, it could not be known with certainty whether exposure led to the development of breast cancer, and that he was undergoing genetic testing.  He concluded that there was a possible causal relationship between the development of the Veteran's breast cancer and his exposure to dioxin.  

In support of his petition to reopen these claims, the Veteran submitted a November 2014 statement by H.L., MD, the Veteran's former oncologist, and Medical Director of Oncology for an insurance provider.  Dr. L. noted that at the time of the Veteran's cancer diagnoses, he was medical director of the Hubert Humphrey Cancer Center in Minneapolis Minnesota.  He stated that he was a board certified medical oncologist and was a clinical professor at the University of Minnesota Medical school for many years.  He indicated that the Veteran was diagnosed at age 54 with Stage IIIB adenocarcinoma of the rectum and received treatment.  He further indicated that the Veteran was diagnosed with stage II breast cancer at age 61.  He reviewed the Veteran's history of service as a member of an infantry unit with exposure to Agent Orange.  He stated that the Veteran had undergone genetic testing and was found to have no abnormality that would explain either of his aggressive cancers, to include the BRCA mutations which would predispose him to breast cancer.  He concluded that it was his medical opinion that the development of the Veteran's cancers (in a man with no evidence of any other pre-disposing genetic or other factor) was extremely unusual.  He indicated that, given the Veteran's significant exposure to a known carcinogen, it was highly likely that there was a causal relationship between the development of his cancers and the toxin exposure.  

An additional October 2015 statement by Dr. L. provides more detail as to his qualifications, and provides an in depth discussion of the medical principles underlying his conclusions.  In particular, Dr. L. noted that genetic testing did not reveal any abnormality that might explain the development of the Veteran's cancers, and that there was no family history of cancer.  He acknowledged that there was no presumptive relationship between the Veteran's claimed cancers and Agent Orange exposure, but noted that exposure to carcinogens increased the risk of multiple primary cancers.  He argued that the Veteran had significant Agent Orange exposure, noting that he was diagnosed with diabetes in the absence of any family history of such.  He concluded that there was a significantly greater than 50 percent probability that the Veteran's cancers were related to his exposure to the known carcinogen Agent Orange.  

As noted, the Veteran's claim was originally denied because there was no evidence of a relationship between the Veteran's cancers and exposure to herbicides.  Since the January 2011 rating decision, evidence added to the record includes an opinion stating that the Veteran's breast and rectal cancers are more likely than not related to Agent Orange during service.  As this evidence cures a defect previously identified by the RO, the Board concludes that the claims of entitlement to service connection for breast cancer and rectal cancer may be reopened.  

Moreover, the Board has determined that service connection for the claimed breast cancer and rectal cancer is warranted.  In this regard, the Veteran's private oncologist has provided a well-reasoned and supported medical opinion linking the current cancers to documented herbicide exposure during service.  Notably, there is no medical evidence or opinion that counters this oncologist's conclusions, and they are supported by the record.  Accordingly, having resolved doubt in favor of the Veteran, service connection for breast cancer and rectal cancer is granted.

	(CONTINUED ON NEXT PAGE)



ORDER

The claim of entitlement to higher evaluations for anxiety disorder is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for breast cancer is reopened.

New and material evidence having been received, the claim of entitlement to service connection for rectal cancer is reopened.

Entitlement to service connection for breast cancer is granted.

Entitlement to service connection for rectal cancer is granted.


REMAND

The Veteran seeks service connection for a digestive disorder, which he maintains is related to his treatment for rectal cancer.  In light of the Board's grant of service connection for rectal cancer, an examination to determine the nature and etiology of any digestive disorder is warranted.

The Veteran also seeks service connection for peripheral neuropathy of the upper and lower extremities.  The Board notes that there is evidence suggesting that such is related to his treatment for cancer.  The Veteran has also recently been granted service connection for diabetes mellitus.  An examination to determine whether peripheral neuropathy is related to either cancer treatment or diabetes mellitus should be conducted.  

Finally, the Veteran seeks a TDIU.  In light of the Board's grant of service connection for breast and rectal cancer, a determination cannot be made on this issue until the AOJ has the opportunity to determine the severity of these disabilities and assign evaluations.  Moreover, the development of evidence with respect to the claims of entitlement to service connection for a digestive disorder and peripheral neuropathy might also provide evidence in support of the Veteran's claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present digestive disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should elicit a history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed.

Following examination of the Veteran and review of the claims file, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any currently present digestive disorder is related to the Veteran's service-connected rectal cancer.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's peripheral neuropathy of the upper and lower extremities.  The claims folder should be forwarded to the examiner for review.  The examiner should elicit a history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed.

Following examination of the Veteran and review of the claims file, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) peripheral neuropathy is related to the Veteran's service-connected cancers or diabetes mellitus.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, to include entitlement to a TDIU, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


